                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                      WINCHESTER DIVISION

EDNA BRIGHT,                                                   )
                                                               )
                  Plaintiff,                                   )
                                                               )                No. 4:19-CV-33
v.                                                             )                REEVES/STEGER
                                                               )
REBECCA N. BARTLETT,                                           )
                                                               )
                  Defendant.                                   )
                                                               )
                                                               )

                               MEMORANDUM OPINION AND ORDER

         Edna Bright (“Bright”)1 brings this action against Rebecca Bartlett (“Bartlett”), Clerk and

Master for Lincoln County, Tennessee, under the Freedom of Information Act, as codified in 5

U.S.C. § 552. Bright alleges that she requested court transcripts, but Bartlett did not provide them.

Before the Court is Bartlett’s motion to dismiss the action for failure to state a claim upon which

relief can be granted under Federal Rule of Civil Procedure 12(b)(6). Bright has responded, and

the motion is ripe for adjudication. Following her response to Bartlett’s motion to dismiss, Bright

moved for default judgment against Bartlett under Federal Rule of Civil Procedure 55(a). The

Court will address each motion in turn.




1
  Plaintiff Bright has a long history of filing repetitive, vexatious, and frivolous litigation and was repeatedly warned
that restrictions on Court access may be incurred. See Bright v. Cantrell, et al., No. 4-16-cv-00053, Doc. 9 at 1, Aug.
11, 2017; Bright, et al. v. Toves, et al., No. 4:13-cv00005, Doc. 21 at 2, Aug. 11, 2017; Bright v. Wilson, No. 4:17-
cv-00082, Doc. 5 at 5, July 23, 2018; Bright v. Eversole, et al., No. 4:17-cv-00046, Doc. 25 at 4-5, April 23, 2019.
Consequently, Bright was permanently enjoined from filing new lawsuits or other documents in this Court without
seeking the Court’s permission to file. In Re: Edna Bright Permanent Injunction Order, No. 3:19-mc-00020, Doc. 1,
May 30, 2019. Nevertheless, as this action was pending when Bright was permanently enjoined from filing suit in
this Court, the Court will rule upon the merits of the motions before the Court in this case.

                                                           1
   I.      Motion to Dismiss

           A. Background

        Bartlett is the Clerk and Master for Lincoln County, Tennessee. Bright alleges that she

requested transcripts for hearings conducted in “case no. 13520” and was informed that “there are

no transcripts.” Instead, Bright alleges that Defendant Bartlett gave Plaintiff “two discs[,] claiming

that both were records of” the case. However, Bright has alleged that both discs “are blank” and

that Bartlett “is refusing to release the information.”

        Consequently, Bright, appearing pro se, filed a complaint against Bartlett in the Middle

District of Tennessee under the Freedom of Information Act on August 8, 2018. However, Bartlett

was not served until after February 22, 2019. On March 22, 2019, Defendant moved to transfer

venue to the United States District Court for the Eastern District of Tennessee, which was granted

on May 9, 2019. On May 23, 2019, Bartlett moved to dismiss for failure to state a claim upon

which relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). Bright

responded on June 7, 2019. Subsequently, Bright filed a motion for default judgment pursuant to

Federal Rule of Civil Procedure 55(a) on October 9, 2019.

           B. Standard of Review

        When considering a motion to dismiss under Rule 12(b)(6), a court must accept the

complaint's factual allegations as true and construe the complaint in the light most favorable to the

plaintiff. Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855 (6th Cir. 2003). A court may not

grant a Rule 12(b)(6) motion based on disbelief of a complaint's factual allegations, Lawler v.

Marshall, 898 F.2d 1196, 1199 (6th Cir. 1990), but the court need not accept naked assertions,

such as “legal conclusions or unwarranted factual inferences.” Morgan v. Church's Fried Chicken,

829 F.2d 10, 12 (6th Cir. 1987). Indeed, “[the] complaint must contain either direct or inferential



                                                  2
allegations respecting all the material elements to sustain a recovery under some viable legal

theory.” Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434 (6th Cir. 1988).

       Further, a pro se plaintiff is “held to less stringent [pleading] standards than . . . lawyers in

the sense that a pro se complaint will be liberally construed in determining whether it fails to state

a claim upon which relief could be granted.” Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).

However, a court's “lenient treatment generally accorded to pro se litigants has limits,” Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996), and leniency does not compel the court to “abrogate

basic pleading essentials in pro se suits.” Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

Consequently, reciting the elements of a cause of action or “unadorned, the-defendant-unlawfully-

harmed-me accusation[s]” do not suffice and the claim must be facially plausible. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). If there is an “absence of law to support the type of claim made,” then

dismissal of the action is proper. Allen v. Anderson Windows, Inc., 913 F. Supp. 2d 490, 498 (S.D.

Ohio 2012).

           C. Analysis

       The Freedom of Information Act (“FOIA”) provides a vehicle for disclosure of information

held by federal agencies, absent an exemption. See NLRB v. Robbins Tire & Rubber Co., 437 U.S.

214, 220–221 (1978); see also St. Michael's Convalescent Hosp. v. State of Cal., 643 F.2d 1369,

1372 (9th Cir. 1981). When a complaint is filed under the FOIA in a United States District Court,

the court may “enjoin the agency from withholding agency records and to order the production of

any agency records improperly withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

       An “agency” under the statute is “each authority of the Government of the United States,”

with certain exceptions. Id. § 551(1). Consequently, the FOIA does not apply to state or local

agencies or governments. See id. §§ 551, 552; Dillard v. Dep't of Treasury, 87 F. App'x 524, 525



                                                  3
(6th Cir. 2004) (approving dismissal of a suit brought “under the FOIA against the state and local

government offices and employees because the FOIA does not apply to state or local governments

or agencies”); see also St. Michael's Convalescent Hosp., 643 F.2d at 1373 (stating “‘agency’ does

not encompass state agencies or bodies”); Davidson v. Georgia, 622 F.2d 895, 897 (5th Cir. 1980)

(stating “the [Federal] Freedom of Information Act has no application to state governments”);

Lathrop v. Juneau & Assocs., Inc. P.C., 220 F.R.D. 322, 327 (S.D. Ill. 2004) (stating “Federal

FOIA does not apply to state governments”). Likewise, the FOIA does not apply to private

persons. See Dillard, 87 F. App’x at 525.

         Here, Bright has sued Bartlett as “Clerk & Master” for failing to provide Bright with the

requested hearing transcripts or case records. First, regardless of whether Bright is suing Bartlett

in her official or individual capacity, the FOIA does not provide a cause of action against private

persons. Second, the FOIA does not provide a cause of action in suits against state or local

governments or agencies. Lincoln County and the Lincoln County Chancery Court do not fall

under the purview of the Federal FOIA. Because the FOIA under 5 U.S.C. § 552 is wholly

inapplicable to the allegations Bright makes against Bartlett, there is no relief that can be granted

by this Court.

   II.      Motion for Default Judgment

         Under Federal Rule of Civil Procedure 55(a), when a defendant “has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party's default.” FED. R. CIV. P. 55(a).

         Here, Bartlett has not failed to “otherwise defend” this case. The words “otherwise defend”

presume inaction by a defendant. See, e.g., Wickstrom v. Ebert, 101 F.R.D. 26, 32–33 (E.D. Wis.

1984); George & Anna Portes Cancer Prevention Center, Inc. v. Inexco Oil Company, 76 F.R.D.



                                                  4
216, 217 (W.D. La. 1977); Bryant v. City of Marianna, 532 F.Supp. 133, 137 (N.D. Fla. 1982). A

motion to dismiss for failure to state a claim upon which relief may be granted falls within the

scope of “otherwise defending” the case. See Wickstrom, 101 F.R.D. at 33; see also Bass v.

Hoagland, 172 F.2d 205, 210 (5th Cir.); Rudnicki v. Sullivan, 189 F.Supp. 714, 715 (D. Mass.

1960).

           Consequently, apart from the fact that this case is subject to dismissal for failure to state a

claim upon which relief may be granted, because Bartlett has not failed to “otherwise defend” the

case, Bright’s motion for default judgment must be denied.

    III.      Conclusion

           Consequently, in a contemporaneously filed judgment with this memorandum opinion and

order, Defendant Bartlett’s motion to dismiss [D. 34] will be GRANTED and Plaintiff Bright’s

motion for default judgment [D. 37] will be DENIED. This action will be DISMISSED WITH

PREJUDICE.2

           IT IS SO ORDERED.



                                            ___________________________________________
                                            CHIEF UNITED STATES DISTRICT JUDGE




2
 In light of this Court’s Order enjoining Bright from making future filings without the Court’s permission, any
future filings must comply with the procedures set forth in the injunction order. See In Re: Edna Bright Permanent
Injunction Order, No. 3:19-mc-00020, Doc. 1, May 30, 2019.

                                                         5
